FILED
                             NOT FOR PUBLICATION                             JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VAHE KHUDAVERDYAN,                               No. 09-70751

               Petitioner,                       Agency No. A075-646-710

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Vahe Khudaverdyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’(“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Khudaverdyan’s motion to

reopen as untimely because the motion was filed more than three years after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Khudaverdyan failed to

establish changed circumstances in Armenia to qualify for the regulatory exception

to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey,

538 F.3d 988, 996 (9th Cir. 2008) (evidence must demonstrate prima facie

eligibility for relief in order to reopen proceedings based on changed country

conditions); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future harm too speculative).

      Contrary to Khudaverdyan’s contention, the BIA adequately considered the

evidence presented with the motion to reopen. See Najmabadi, 597 F.3d at 990-91.

Khudaverdyan’s contention that the BIA failed to consider his claim independently

from his father’s is belied by the record.

      PETITION FOR REVIEW DENIED.




                                             2                                   09-70751